DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 29, 2022 has been entered.

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on March 29, 2022.
Claims 2-4 and 6-20 are cancelled.
Claim 5 does not exist. 
Claims 1, 21, and 22 are pending.
Claims 1, 21, and 22 are examined.
This Office Action is given Paper No. 20220505 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Purves et al. (US 2015/0220914) in view of Spector et al. (US 9,195,984).

Claims 1, 21, 22
Purves discloses:
receiving a request from a consumer (consumer, see [0076]) to enroll an account (payment account, see [0076]) in an account-on-file tracking system (electronic wallet management system, EWM, see [0076]), the account-on-file tracking system being at least configured to track add-account events (e.g. enrollment of a payment account, create a pre-paid account, linked payment devices, see [0077, 0104]) for the account, 
receiving an account identifier (identifiers for payment accounts, see [0100]) associated with the account;
receiving a base authorization message (user information request message, see [0146]) for a transaction from a resource provider computer of a merchant (merchant server, see [0146]);
determining if the base authorization message includes an indicator (customer ID, a token, see [0146]) of an add-account event; 
in response to a determination that the account is enrolled in the account-on-file tracking system, displaying the transaction details (see figures 2f, 2j, 2k. 2m) associated with the add-account event to the consumer at a display interface of a computer device;
providing the consumer with one or more transaction control selections (settings, see [0106]) at the display interface that permit the consumer to place one or more transaction controls (e.g. time limits, account limits, type limits, location limits, merchant limits, see [0106]) on the account that is stored with the resource provider computer;
determining if the resource provider computer is hosting an e-commerce website (merchant’s web site, see [0080]) or application (virtual wallet application, see [0078]); and 
in response to a determination that the resource provider computer hosts the e-commerce website or application, removing a pre-determined amount of funds (e.g. $40 per month, see [0082]) from the account according to the one or more transaction controls on the account that is less than or equal to the authorization amount (capped total amount, account limits, see [0082, 0106]).
Purves does not disclose:
Wherein an add-account… computer;
Encrypting… vault;
In response… event;
In response… message;
Determining… system.
Spector teaches:
wherein an add-account event occurs when details of the account are stored with a resource provider computer (e.g. token is output to the merchant, merchant stores token information, see C18 L51 – C19 L38, C33 L40-67);
encrypting (encrypt, see C32 L46-62, C55 L65 – C56 L3) the account identifier (account token, see C31 L62 – C32 L13) and storing the encrypted account identifier in a secure vault (wallet vault, see C9 L25-32);
in response to a determination that the base authorization message (authorization request, see C33 L40-67) includes the indicator of an add-account event (token presented to wallet vault, see C18 L51-67), tagging the transaction (maps the particular transaction to the account in the wallet vault, token is a mapping between customer’s account and the merchant, see C10 L19-42, C31 L62-67, C34 L1-8) as an add-account event;
in response to tagging the transaction as an add-account event, receiving transaction details associated with the add-account event, the transaction details at least including a date (date, see C9 L13-25, C10 L19-42) of the add-account event, an authorization amount (transaction amount, see C9 L13-25, C10 L19-42), and a name of the merchant (merchant information, see C9 L13-25, C10 L19-42), the transaction details being embedded in the base authorization message;
determining whether the add-account event is for the account that is enrolled in the account-on-file tracking system (whether there is a match, see C19 L1-38).
Purves discloses receiving a request to enroll, receiving an account identifier, receiving a base authorization message, determining if the message includes an indicator, displaying transaction details, providing transaction control selections, determining if the computer is hosting an e-commerce website or application, and removing a pre-determined amount of funds. Purves does not disclose encrypting and storing the account identifier, tagging the transaction, receiving transaction details, and determining whether the add-account event is for the account, but Spector does. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the electronic wallet management system of Purves with the encrypting and storing the account identifier, tagging the transaction, receiving transaction details, and determining whether the add-account event is for the account of Spector because 1) a need exists for enabling frictionless enrollment of a consumer’s payment accounts into a virtual wallet (see Purves [0076]); and 2) a need exists for a secure and efficient processing system of a requested transaction (see Spector C1 L38-52). Encrypting and storing the account identifier, tagging the transaction, receiving transaction details, and determining whether the add-account event is for the account will assist in processing transactions from a consumer’s virtual wallet.

Response to Arguments
Applicant argues that the prior art does not teach tagging a transaction as an add-account event, and receiving transaction details. Specifically, Applicant argues that Blum teaches tracking purchases that the user tagged as being the ones that the user would like to track. 
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Nelsen et al. (US 2020/0051112) discloses tracking transactions.
Ciurea et al. (US 2013/0066771) discloses tagging transaction data. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.
	
Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.